Citation Nr: 0107725	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to an increased initial disability rating for 
right and left knee traumatic arthritis before January 13, 
1997.  

4.  Entitlement to a disability rating greater than 10 
percent for right knee traumatic arthritis as of January 13, 
1997.

5.  Entitlement to a disability rating greater than 10 
percent for left knee traumatic arthritis as of January 13, 
1997.  

6.  Entitlement to a compensable initial disability rating 
for right lung fibrous density.  

7.  Entitlement to a compensable initial disability rating 
for prostatitis.  

8.  Entitlement to a compensable initial disability rating 
for status post excision of basal cell carcinoma under the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1970 to December 
1971 and from October 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 


REMAND

Service Connection Claims

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the Board finds that the claims for service 
connection for a bilateral hip disorder and for pes planus 
must be remanded for compliance with the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  That 
is, review of the claims folder fails to convince the RO's 
actions in the development and adjudication of these claims 
adequately addressed the new notice and duty to assist 
provisions.  Because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Therefore, 
a remand is required.  

Increased Ratings Claims

VA's a duty to assist in developing claims is generally 
triggered in claims for increased ratings or claims for 
higher initial evaluations.  This duty includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2000).  The Board is prohibited from relying 
on its own unsubstantiated medical judgment in the resolution 
of claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

1.  Bilateral Knee Disabilities

The evaluations for bilateral knee traumatic arthritis are 
pursuant to Diagnostic Code (Code) 5010, arthritis due to 
trauma.  38 C.F.R. § 4.71a.  Traumatic arthritis is evaluated 
as degenerative arthritis, Code 5003, according to limitation 
of motion of the affected part.  Limitation of leg flexion or 
extension, pursuant to Code 5260 and Code 5261, respectively, 
is evaluated according to the specific degree of movement 
shown.        

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

In addition, when a disability involves arthritis, 
consideration must include painful motion, instability, 
malalignment, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  

Review of the VA examinations in this case reveals that each 
report discusses some factors of functional loss or 
disability associated with arthritis.  However, no report 
affirmatively states whether there is pain on motion, the 
principal factor in assessing such functional loss, or 
comprehensively addresses functional loss and arthritic 
disability.  Therefore, a remand for a new examination is 
required.      

The Board notes that the RO initially evaluated the right and 
left knee traumatic arthritis together as 10 percent 
disabling.  As of the date of the veteran's January 1997 
notice of disagreement, the RO awarded separate 10 percent 
evaluations for each knee.  In the February 2001 Informal 
Hearing Presentation, the veteran's representative questioned 
the basis for the effective date of the separation.  The 
Board will defer its consideration of the matter pending the 
additional development and readjudication of the knee claims 
instructed herein.       

2.  Right Lung Fibrous Density

The RO has evaluated the right lung fibrous density under 
Code 6820, benign neoplasms of any specified part of the 
respiratory system.  38 C.F.R. § 4.97.  That diagnostic code 
states that the disability should be evaluated using an 
appropriate respiratory analogy.  The RO has used Code 6603, 
pulmonary emphysema. Id.   
  
During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  The Board 
observes that the amended Code 6603 generally requires 
findings from pulmonary functions tests to evaluate the 
disability.  However, the veteran has never been afforded a 
VA pulmonary examination that included pulmonary function 
tests.  The May 1997 outpatient VA pulmonary function tests 
were not part of a comprehensive examination.  In addition, 
the results of those tests are now nearly four years old.  On 
remand, the RO should afford the veteran a comprehensive VA 
pulmonary examination, to include contemporaneous pulmonary 
function tests. 

3.  Prostatitis

The RO has evaluated the veteran's prostatitis as 
noncompensable under Code 7527, disorders of the prostate 
gland.  38 C.F.R. § 4.115b.  The Code specifies that prostate 
gland injuries, infections, hypertrophy, and post-operative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Voiding 
dysfunction is rated on the basis of urine leakage, frequency 
of urination, or manifestations of obstructed voiding.  
38 C.F.R. § 4.115a.  Evaluation of a disability as urinary 
tract infection is essentially based on the frequency and the 
severity of the disorder. Id.       

In this case, during each VA examination, rectal examination 
was deferred because the veteran reported recently undergoing 
such an examination.  However, although VA outpatient 
treatment records reflect occasional physical examination of 
the prostate, they do not adequately address the criteria for 
evaluating disability from prostatitis.  The VA examinations 
are similarly inadequate.  A remand is required for a VA 
genitourinary examination that considers the applicable 
evaluative criteria.     

4.  Excised Basal Cell Carcinoma

The RO has evaluated the residuals of the excised basal cell 
carcinoma under the left eye are evaluated as noncompensable 
by analogy to Code 7818, new malignant skin growths, and Code 
7800, disfiguring scars of the head, face, or neck.  
38 C.F.R. § 4.118.  The Board notes that non-burn-related 
scars may also be evaluated on the basis of nourishment, 
ulcerations, objective tenderness and pain, or on limitation 
of function of the affected area.  38 C.F.R. § 4.118, Codes 
7803, 7804, and 7805.  In this case, however, the VA 
examinations and other medical evidence fail to describe the 
scar from the excised basal cell carcinoma in any respect.  
Therefore, a remand is required for a VA dermatology 
examination to evaluate any residual disability associated 
with the scar.   

In conclusion, the Board emphasizes that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 are equally applicable to claims for increased or higher 
initial disability ratings.  On remand, after completing the 
development as instructed, the RO should review the claims 
folder and ensure that any other notice or development 
actions required by the new law are satisfied.   

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's VA outpatient medical records 
dated from December 1998 to the present.  

2.  The veteran should be afforded the 
necessary VA examinations as set forth 
below to evaluate the severity of his 
service-connected disabilities.  Except as 
otherwise provided, all indicated tests 
and studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
respective examiner for review before each 
examination.

a) a VA orthopedic examination to 
evaluate right and left knee traumatic 
arthritis.  The examination report must 
include range of motion studies for each 
knee, with notation as to the degree of 
motion at which the veteran experiences 
pain, if any.  The examiner is asked to 
identify and describe any current right 
and left knee symptomatology, including 
any functional loss associated with the 
knees due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability from arthritis, such as 
instability, malalignment, objective 
indications of pain on pressure or 
manipulation, muscle spasm, and 
crepitation.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  The 
examiner should also inquire as to whether 
the veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional functional 
loss or limitation of motion during such 
flare-ups.  

b) a VA pulmonary examination to 
evaluate the disability related to right 
lung fibrous density.  The examination 
must include pulmonary function tests.  
The examiner is asked to identify and 
describe any symptomatology associated 
with the right lung fibrous density.  If 
the pulmonary function tests demonstrate 
respiratory disease, the examiner should 
discuss whether such disease is related 
to the right lung fibrous density.    

c) a VA genitourinary examination to 
evaluate the prostatitis.  The examiner 
is asked to identify and describe any 
symptomatology associated with the 
prostatitis.  In addition to performing a 
physical examination, the examiner should 
specifically discuss the need for using 
absorbent materials, daytime voiding 
intervals, the number of episodes of 
awakening to void, and urinary retention, 
hesitancy, slow or weak stream, force of 
stream, or other manifestations of 
voiding obstruction.  The examiner should 
also discuss the occurrence, frequency, 
and severity of urinary tract infections, 
if any.        

d) a VA dermatology examination to 
evaluate the residuals of the excised 
basal cell carcinoma.  The examiner 
should describe the scar's size and 
appearance, noting any associated facial 
disfigurement.  Color photographs may be 
taken and attached to the examination 
report if deemed helpful.  In addition, 
the examiner should state whether the 
scar is poorly nourished, has repeated 
ulcerations, is objectively tender or 
painful, or limits the function of the 
affected area.         

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.   

4.  With respect to the claims for service 
connection for a bilateral hip disorder 
and pes planus, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  After completing all necessary notice 
and development required for any issue on 
appeal, the RO should then readjudicate 
the veteran's claims as set forth above.  
If the disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



